     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 1 of 43 Page ID
                                     #:91460



 1   ELIZABETH B. FORSYTH (CA Bar No. 288311)
     eforsyth@earthjustice.org
 2   Earthjustice
 3   810 Third Avenue, Suite 610
     Seattle, WA 98104
 4   Tel: (213) 766-1067 / Fax: (415) 217-2040
 5   MICHELLE GHAFAR (CA Bar No. 315842)
 6   mghafar@earthjustice.org
     Earthjustice
 7   50 California Street, Suite 500
 8   San Francisco, CA 94111
     Tel: (415) 217-2000 / Fax: (415) 217-2040
 9
   Counsel for National Parks Conservation
10 Association, Natural Resources Defense Council,
11 and The Wilderness Society
12 (List of Counsel continued on next page)
13
14                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                             WESTERN DIVISION
16
   CENTER FOR BIOLOGICAL                           )    Civ. No. 2:20-cv-00371-DSF-(ASx)
17 DIVERSITY, et al.,                              )
18                                                 )
                          Plaintiffs,              )    MEMORANDUM IN SUPPORT
19        v.                                       )    OF PLAINTIFFS’ MOTION FOR
                                                   )    SUMMARY JUDGMENT
20 U.S. BUREAU OF LAND                             )
21 MANAGEMENT, et al.,                             )    Filed: January 14, 2020
                                                   )    Requested Hearing: June 28, 2021
22                        Defendants.              )    at 1:30 p.m.
                                                   )    Judge: Hon. Dale S. Fischer
23                                                 )    Courtroom: 7D
24                                                 )
                                                   )
25                                                 )
26                                                 )

27
28

               Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                            Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 2 of 43 Page ID
                                     #:91461



 1   BRENDAN CUMMINGS (CA Bar No. 193952)
     bcummings@biologicaldiversity.org
 2   CLARE LAKEWOOD (CA Bar No. 298479)
 3   clakewood@biologicaldiversity.org
     DIANA DASCALU-JOFFE (CO Bar No. 50444)
 4   ddascalujoffe@biologicaldiversity.org
     (admitted pro hac vice)
 5   Center for Biological Diversity
 6   1212 Broadway, Suite 800
     Oakland, CA 94612
 7   Tel: (510) 844-7121 / Fax: (510) 844-7150
 8
   Counsel for Center for Biological Diversity, Central
 9 California Environmental Justice Network, Los
   Padres ForestWatch, Patagonia Works, and Sierra
10 Club
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

               Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                            Case No. 2:20-cv-00371-DSF-(ASx)
       Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 3 of 43 Page ID
                                       #:91462



 1                                                TABLE OF CONTENTS
 2    INTRODUCTION .......................................................................................................... 1
 3    LEGAL BACKGROUND .............................................................................................. 2
 4    I.       Federal Land Policy and Management Act .......................................................... 2
 5    II.      National Environmental Policy Act ...................................................................... 3
 6
      FACTUAL BACKGROUND ......................................................................................... 6
 7
      I.       The Bakersfield Field Office Planning Area ........................................................ 6
 8
      II.      The Impacts of Fracking in the Planning Area ................................................... 10
 9
      PROCEDURAL BACKGROUND............................................................................... 13
10
11 STANDARD OF REVIEW .......................................................................................... 15
12 ARGUMENT ................................................................................................................ 15
13 I.          The Bureau Failed to Properly Respond to Comments on the Supplemental
               Environmental Impact Statement. ...................................................................... 16
14
      II.      The Bureau Failed to Take a Hard Look at the Significant Impacts of
15             Fracking. ............................................................................................................. 22
16
               A.       The Bureau Unlawfully Underestimated the Risks from Fracking by
17                      Arbitrarily Limiting Its Analysis to a Small Subset of the Wells It
                        Predicted Would Be Fracked.................................................................... 22
18
               B.       The Bureau Failed to Analyze Cumulative Impacts from Fracking
19                      in the Planning Area. ................................................................................ 26
20             C.       The Bureau Entirely Ignored Public Health and Safety Impacts,
21                      Particularly on Local Environmental Justice Communities..................... 29
22             D.       The Bureau Underestimated the Serious Impacts of Fracking on
                        Groundwater. ............................................................................................ 33
23
      CONCLUSION ............................................................................................................. 35
24
25
26
27
28
                                                      i
                      Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                                   Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 4 of 43 Page ID
                                     #:91463



1                                           TABLE OF AUTHORITIES
2                                                                                                                  Page(s)
3    Cases
4
     Anderson v. Evans,
5      371 F.3d 475 (9th Cir. 2004) ........................................................................25, 26
6
     California v. Bernhardt,
7      472 F. Supp. 3d 573 (N.D. Cal. 2020) ..............................................30, 31, 32, 33
8    Churchill Cnty. v. Norton,
9      276 F.3d 1060 (9th Cir. 2001) ............................................................................ 27
10   City of Carmel-by-the-Sea v. U.S. Dep’t of Transp.,
11      123 F.3d 1142 (9th Cir. 1997) ............................................................................ 27
12   City of S. Pasadena v. Slater,
13      56 F. Supp. 2d 1106 (C.D. Cal. 1999) ................................................................ 20

14   Ctr. for Biological Diversity v. Nat’l Highway Traffic Safety Admin.,
        538 F.3d 1172 (9th Cir. 2008) ......................................................................25, 29
15
16   Ctr. for Biological Diversity v. U.S. Forest Serv.,
        349 F.3d 1157 (9th Cir. 2003) ............................................................3, 15, 18, 20
17
     Dep’t of Transp. v. Pub. Citizen,
18
       541 U.S. 752 (2004) ............................................................................................ 25
19
     ForestWatch v. U.S. Bureau of Land Mgmt.,
20     No. CV-15-4378-MWF, 2016 WL 5172009
21     (C.D. Cal. Sept. 6, 2016).....................................................................1, 13, 15, 22
22   Hall v. Norton,
23     266 F.3d 969 (9th Cir. 2001) .............................................................................. 28
24   Indigenous Env’t Network v. U.S. Dep’t of State,
25      347 F. Supp. 3d 561 (D. Mont. 2018) ................................................................. 29

26   Kern v. U.S. Bureau of Land Mgmt.,
       284 F.3d 1062 (9th Cir. 2002) ......................................................5, 21, 30, 33, 35
27
28
                                                   ii
                    Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                                 Case No. 2:20-cv-00371-DSF-(ASx)
       Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 5 of 43 Page ID
                                       #:91464



 1    Metcalf v. Daley,
        214 F.3d 1135 (9th Cir. 2000) ............................................................................ 16
 2
 3    Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co.,
        463 U.S. 29 (1983) .............................................................................................. 15
 4
 5    N. Alaska Env’t Ctr. v. Kempthorne,
         457 F.3d 969 (9th Cir. 2006) .............................................................................. 22
 6
      Nat. Res. Def. Council v. U.S. Forest Serv.,
 7
        421 F.3d 797 (9th Cir. 2005) ........................................................................23, 25
 8
      Native Ecosystems Council v. U.S. Forest Serv.,
 9      428 F.3d 1233 (9th Cir. 2005) ............................................................................ 22
10
      Neighbors of Cuddy Mountain v. U.S. Forest Serv.,
11       137 F.3d 1372 (9th Cir. 1998) ........................................................................4, 34
12
   Or. Nat. Desert Ass’n v. Bureau of Land Mgmt.,
13    625 F.3d 1092 (9th Cir. 2010) ................................................................16, 17, 21
14 Or. Nat. Res. Council v. Lowe,
15    109 F.3d 521 (9th Cir. 1997) ................................................................................ 6
16    Or. Wild v. Bureau of Land Mgmt.,
17       No. 6:14-CV-0110-AA, 2015 WL 1190131 (D. Or. Mar. 14, 2015) ...........30, 32
18 N.M. ex rel. Richardson v. Bureau of Land Mgmt.,
19   565 F.3d 683 (10th Cir. 2009) .............................................................................. 2

20 Robertson v. Methow Valley Citizens Council,
       490 U.S. 332 (1989) .............................................................................................. 4
21
22 Seattle Audubon Soc’y v. Espy,
       998 F.2d 699 (9th Cir. 1993) ................................................................................ 5
23
24 Sierra Club v. Bosworth,
       510 F.3d 1016 (9th Cir. 2007) ............................................................................ 35
25
   Silva v. Lynn,
26
       482 F.2d 1282 (1st Cir. 1973) .......................................................................16, 19
27
   State of Cal. v. Block,
28     690 F.2d 753 (9th Cir. 1982) ........................................................................16, 17
                                                     iii
                      Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                                   Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 6 of 43 Page ID
                                     #:91465



1    W. Watersheds Project v. Kraayenbrink,
        632 F.3d 472 (9th Cir. 2011) ........................................................4, 16, 17, 20, 22
2
3    White Tanks Concerned Citizens, Inc. v. Strock,
       563 F.3d 1033 (9th Cir. 2009) ............................................................................ 19
4
5    Wildearth Guardians v. U.S. Bureau of Land Mgmt.,
        457 F. Supp. 3d 880 (D. Mont. 2020) ................................................................. 34
6
     WildEarth Guardians v. Zinke,
7
        368 F. Supp. 3d 41 (D.D.C. 2019) ...................................................................... 29
8
     Statutes
9
10   5 U.S.C. § 706(2) ..................................................................................................... 15

11   42 U.S.C. § 4321 ........................................................................................................ 4
12   42 U.S.C. § 4331(b), (c) ............................................................................................. 4
13
     42 U.S.C. § 4332(C)(i), (iii) ...................................................................................4, 5
14
     43 U.S.C. § 1701(a)(8) ............................................................................................... 2
15
16   43 U.S.C. § 1712(a), (c), (e) ..................................................................................2, 3

17   43 U.S.C. § 1732(b) ................................................................................................... 2
18   Regulations
19
     40 C.F.R. § 1501.2 (1978) .............................................................................5, 21, 35
20
     40 C.F.R. § 1502.1 (1978) ....................................................................................... 17
21
22   40 C.F.R. § 1502.9(c)(1)(ii) (1978) ........................................................................... 6
23   40 C.F.R. § 1502.14(a) (1978) ................................................................................... 5
24   40 C.F.R. § 1503.4(a) (1978) .....................................................................5, 6, 16, 17
25
     40 C.F.R. § 1508.7 (1978) .............................................................................5, 27, 29
26
     40 C.F.R. § 1508.8 (1978) ......................................................................................... 5
27
28   40 C.F.R. § 1508.25(a), (c) (1978) .......................................................................... 27
                                                    iv
                     Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                                  Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 7 of 43 Page ID
                                     #:91466



1    40 C.F.R. § 1508.27(b)(7) (1978) ............................................................................ 27
2    43 C.F.R. Part 3120.................................................................................................... 3
3
     43 C.F.R. § 1601.0-6 .................................................................................................. 5
4
     43 C.F.R. § 1610.2(e)............................................................................................... 14
5
6    43 C.F.R. § 1610.5-3(a), (b).............................................................................3, 5, 24
7    43 C.F.R. § 3101.1-2 ..........................................................................................24, 26
8    43 C.F.R. § 3120.1-1(e) ............................................................................................. 3
9
     43 C.F.R. § 3162.3-1(c), (h).................................................................................3, 24
10
     Rules
11
     Fed. R. Civ. P. 56(a)................................................................................................. 15
12
13   Federal Register Notices

14   80 Fed. Reg. 16,128 (Mar. 26, 2015) .................................................................10, 23
15   84 Fed. Reg. 53,470 (Oct. 7, 2019)....................................................................27, 28
16
     85 Fed. Reg. 43,304 (July 16, 2020) .......................................................................... 5
17
18
19
20
21
22
23
24
25
26
27
28
                                                    v
                     Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                                  Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 8 of 43 Page ID
                                     #:91467



1                                        INTRODUCTION
2          This case challenges the U.S. Bureau of Land Management’s (“the Bureau’s”)
3    rushed decision to open vast areas of public land in California to expansive oil and gas
4    drilling without taking a hard look at the harmful impacts that drilling will have on air
5    quality, climate, the health of local communities, and precious groundwater resources
6    in the area, as the law requires.
7          In 2014, the Bureau’s Bakersfield Field Office issued a resource management
8    plan that opened over one million acres of public land and mineral estate across eight
9    counties in California’s southern Central Coast and Central Valley region to extensive
10   oil and gas leasing and development. The plan also authorized the environmentally
11   harmful practice of hydraulic fracturing (or “fracking”), a risky oil and gas stimulation
12   technique whereby large volumes of hydraulic fracturing fluid—a mix of water, sand,
13   and sometimes toxic chemicals—is injected down an oil or gas well under pressure
14   great enough to fracture the surrounding rock formation.
15         In 2016, the Central District of California held in ForestWatch v. U.S. Bureau
16   of Land Management, No. CV-15-4378-MWF, 2016 WL 5172009, at *11–12 (C.D.
17   Cal. Sept. 6, 2016), that the Bureau had failed to adequately analyze the impacts of
18   fracking before opening this land to development, in violation of the National
19   Environmental Policy Act (“NEPA”). In accordance with the court’s order, the Bureau
20   agreed to take a “hard look” at the impacts of fracking before authorizing any oil and
21   gas activity.
22         But rather than take the required hard look, the Bureau rushed through a hasty
23   environmental review that ignored thousands of public comments from community
24   members and expert government agencies, drastically undercounted the number of
25   wells likely to be fracked, ignored the health risks of fracking to the surrounding
26   communities, and failed to grapple with evidence that fracking will further pollute
27   already scarce groundwater resources in the area.
28
                                                1
                 Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                              Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 9 of 43 Page ID
                                     #:91468



 1         Plaintiffs—a diverse coalition of environmental justice, conservation, and
 2   business groups that will be harmed by the Bureau’s careless expansion of oil and gas
 3   development and the resulting pollution it will cause—accordingly respectfully
 4   request that the Court again step in and require the Bureau to take the legally required
 5   hard look at the impacts of fracking before opening California’s public lands to
 6   additional oil and gas activity.
 7                                  LEGAL BACKGROUND
 8   I.    Federal Land Policy and Management Act
 9         The Federal Land Policy and Management Act of 1976 (“FLPMA”) governs the
10 management, protection, development, and enhancement of federal property under the
11 Bureau’s jurisdiction. FLPMA requires that the Bureau manage land “in a manner that
12 will protect the quality of scientific, scenic, historical, ecological, environmental, air
13 and atmospheric, water resource, and archeological values; that, where appropriate,
14 will preserve and protect certain public lands in their natural condition; . . . and that
15 will provide for outdoor recreation and human occupancy and use.” 43 U.S.C.
16 § 1701(a)(8). At its core, FLPMA requires the Bureau “to prevent unnecessary or
17 undue degradation” of public lands in its jurisdiction. Id. § 1732(b).
18         Pursuant to FLPMA, the Bureau manages oil and gas drilling on public lands
19 using a three-stage process. N.M. ex rel. Richardson v. Bureau of Land Mgmt., 565
20 F.3d 683, 689 n.1 (10th Cir. 2009) (describing process). In the first stage, FLPMA
21   requires the Bureau to prepare, with public involvement, a “resource management
22   plan” for each unit of public land within its jurisdiction. 43 U.S.C. § 1712(a). A
23   resource management plan operates like a zoning plan, defining the allowable uses of
24   public lands within the plan area. At the resource management plan stage, the Bureau
25   determines what areas to make available for oil and gas leasing and under what
26   conditions. See Richardson, 565 F.3d at 692 n.1. In developing a management plan,
27   the Bureau must, among other things, “consider present and potential uses of the
28   public lands; . . . consider the relative scarcity of the values involved[;] . . . weigh
                                                2
                 Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                              Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 10 of 43 Page ID
                                      #:91469



 1   long-term benefits to the public against short-term benefits; . . . [and] provide for
 2   compliance with applicable pollution control laws.” 43 U.S.C. § 1712(c).
 3         In the second stage, oil and gas operators submit an “expression of interest” to
 4   nominate specific sites within the plan area for oil and gas leasing. 43 C.F.R.
 5   § 3120.1-1(e). The Bureau then decides whether those lands are eligible and, if so,
 6   makes them available through a competitive leasing process, subject to the
 7   requirements of the resource management plan. 43 U.S.C. § 1712(e); 43 C.F.R.
 8   § 1610.5-3(a); 43 C.F.R. Part 3120. In the third and final phase, which occurs after the
 9   Bureau holds the lease sale and issues the leases, lessees submit applications for
10 permits to drill to the Bureau. 43 C.F.R. § 3162.3-1(c).
11         The resource management plan stage represents a critical first step in this
12 process because it opens specific areas to oil and gas development and identifies
13 where possible leasing and drilling may occur. “All future resource management
14 authorizations and actions” undertaken by the Bureau, as well as “subsequent more
15 detailed or specific planning” during the leasing and drilling stages, must conform to
16 the relevant plan. Id. § 1610.5-3(a). Resource management plans thus establish best
17 management practices, standard operating procedures, and implementation guidelines
18 for all “site-specific” activities that occur on the land in question, effectively outlining
19 the Bureau’s approach to future management decisions over the next ten to fifteen
20 years. AR 1696, 1900–21, 2997. 1 Once a plan is approved, these practices,
21 procedures, and guidelines apply to all new wells authorized on both new and existing
22 leases in the plan area. 43 C.F.R. § 1610.5-3(a)–(b).
23 II.     National Environmental Policy Act
24         NEPA is “our basic national charter for protection of the environment.” Ctr. for
25 Biological Diversity v. U.S. Forest Serv., 349 F.3d 1157, 1166 (9th Cir. 2003)
26 (citation and quotation marks omitted). NEPA’s goals are to (1) “prevent or eliminate
27
28
   1
     Citations to the administrative record are cited herein as “AR” followed by the Bates
   number.
                                                3
                 Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                              Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 11 of 43 Page ID
                                      #:91470



 1   damage to the environment and biosphere,” (2) “stimulate the health and welfare” of
 2   all people, and (3) “encourage productive and enjoyable harmony between
 3   [hu]man[kind] and [the] environment.” 42 U.S.C. § 4321. NEPA recognizes that
 4   “each person should enjoy a healthful environment” and requires that the federal
 5   government use all practicable means to “assure for all Americans safe, healthful,
 6   productive, and esthetically and culturally pleasing surroundings,” and to “attain the
 7   widest range of beneficial uses of the environment without degradation, risk to health
 8   or safety, or other undesirable and unintended consequences.” Id. § 4331(b)–(c).
 9         To fulfill these purposes, NEPA requires that: (1) agencies take a “hard look” at
10 the environmental impacts of their actions before the actions occur, thereby ensuring
11 “that the agency, in reaching its decision, will have available, and will carefully
12 consider, detailed information concerning significant environmental impacts,” and (2)
13 “the relevant information will be made available to the larger audience that may also
14   play a role in both the decisionmaking process and the implementation of that
15   decision.” Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 349 (1989).
16   “General statements about ‘possible’ effects and ‘some risk’ do not constitute a ‘hard
17   look’ absent a justification regarding why more definitive information could not be
18   provided.” Neighbors of Cuddy Mountain v. U.S. Forest Serv., 137 F.3d 1372, 1380
19   (9th Cir. 1998). Furthermore, the “‘hard look’ ‘must be taken objectively and in good
20   faith, not as an exercise in form over substance, and not as a subterfuge designed to
21   rationalize a decision already made.’” W. Watersheds Project v. Kraayenbrink, 632
22   F.3d 472, 491 (9th Cir. 2011).
23         NEPA requires federal agencies to prepare an environmental impact statement
24   (“EIS”) for all “major Federal actions significantly affecting the quality of the human
25   environment.” 42 U.S.C. § 4332(C). The EIS must, among other things, describe the
26   “environmental impacts of the proposal,” including direct, indirect, and cumulative
27
28
                                               4
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 12 of 43 Page ID
                                      #:91471



 1   impacts, and “all reasonable alternatives” to the action. 40 C.F.R. §§ 1502.14(a)
 2   (1978), 2 1508.7 (1978), 1508.8 (1978); 42 U.S.C. § 4332(C)(i), (iii).
 3         The Bureau has determined that preparation of a resource management plan “is
 4   considered a major Federal action” and therefore requires the preparation of an EIS.
 5   43 C.F.R. § 1601.0-6. All environmental analyses required by NEPA must be
 6   conducted at “the earliest possible time.” 40 C.F.R. § 1501.2 (1978); see also Kern v.
 7   U.S. Bureau of Land Mgmt., 284 F.3d 1062, 1072 (9th Cir. 2002) (“NEPA is not
 8   designed to postpone analysis of an environmental consequence to the last possible
 9   moment. Rather, it is designed to require such analysis as soon as it can reasonably be
10 done.”). For this reason, and because “[a]ll future resource management authorizations
11 and actions” and “subsequent more detailed or specific planning” during the leasing
12 and drilling stages must conform to the resource management plan, the Bureau must
13   conduct a robust NEPA analysis at the initial resource management plan stage. 43
14   C.F.R. § 1610.5-3(a). An agency may not “avoid” analysis of foreseeable
15   environmental consequences from a resource management plan “merely by saying that
16   the consequences are unclear or will be analyzed later . . . .” Kern, 284 F.3d at 1072. If
17   a plan “is based on an incomplete NEPA analysis of the consequences . . . over both
18   the short and long term, there will be a gap in planning that cannot be closed.” Seattle
19   Audubon Soc’y v. Espy, 998 F.2d 699, 704 (9th Cir. 1993).
20         NEPA also requires that federal agencies “shall assess and consider” public
21   comments on an EIS “both individually and collectively” and “shall respond” to
22   public comments. 40 C.F.R. § 1503.4(a) (1978). In its responses to comments, an
23   agency may: (1) “[m]odify alternatives including the proposed action”; (2) “[d]evelop
24
25
    The Council on Environmental Quality amended its 1978 regulations implementing
     2
26 NEPA, effective September 14, 2020. Update to the Regulations Implementing the
   Procedural Provisions of the National Environmental Policy Act, 85 Fed. Reg. 43,304,
27 43,304 (July 16, 2020). The new regulations do not apply to the agency actions
28 challenged here because the actions were initiated prior to September 14, 2020, and
   applied the previous 1978 regulations.
                                               5
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 13 of 43 Page ID
                                      #:91472



 1   and evaluate alternatives not previously given serious consideration by the agency”;
 2   (3) “[s]upplement, improve, or modify its analyses”; (4) “[m]ake factual corrections”;
 3   or (5) “[e]xplain why the comments do not warrant further agency response, citing the
 4   sources, authorities, or reasons which support the agency’s position and, if
 5   appropriate, indicate those circumstances which would trigger agency reappraisal or
 6   further response.” Id. § 1503.4(a)(1)–(5) (1978).
 7         Federal agencies must prepare a supplemental EIS (“SEIS”) whenever they are
 8   presented with “significant new circumstances or information relevant to
 9   environmental concerns and bearing on the proposed action or its impacts.” Id. §
10 1502.9(c)(1)(ii) (1978). An SEIS must similarly take a “hard look” at the
11 environmental impacts of proposed agency actions. Or. Nat. Res. Council v. Lowe,
12 109 F.3d 521, 528 (9th Cir. 1997).
13                               FACTUAL BACKGROUND
14 I.      The Bakersfield Field Office Planning Area
15         The Bureau’s Bakersfield Field Office administers federal land and mineral
16 estate within the Bakersfield Field Office’s “planning area”—an administrative
17 geographic region of approximately 17 million acres of land stretching from the
18 coastal islands in the Pacific Ocean across the Central Valley to the crest of the Sierra
19 Nevada Range. AR 1652. Within this planning area, the Bakersfield Field Office is
20 directly responsible for the management of approximately 400,000 acres of public
21 land and 1.2 million acres of subsurface mineral estate (the “decision area”). AR 1680.
22 The planning area ranges in character from coastal urban areas near Los Padres
23 National Forest, to dry expanses in the San Joaquin Valley, to rugged hills in the
24 Sierra bioregion. AR 2220. The Bureau acknowledges the area offers rich public and
25 private recreation sites for outdoor enthusiasts who enjoy the natural habitats and
26 “extraordinary biodiversity.” AR 1681, 1775–76, 2221. The area also includes
27 numerous national parks and monuments, including Yosemite, Sequoia, and Kings
28 Canyon National Parks; Sierra, Sequoia, Inyo, and Los Padres National Forests; Giant
                                               6
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 14 of 43 Page ID
                                      #:91473



1    Sequoia, Carrizo Plain, and Cesar Chavez National Monuments; Santa Monica
2    Mountains National Recreation Area; and several private ecological or wildlife
3    preserves. AR 10280. The map below depicts the overall planning area (the entire
4    region within the dark grey boundary) as well as the decision area (the areas shown in
5    yellow and green scattered throughout the planning area, with the yellow designating
6    public lands and the green designating mineral estate).
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28         AR 1684.

                                               7
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 15 of 43 Page ID
                                      #:91474



 1         The planning area is also at the epicenter of oil and gas drilling, including
 2   fracking, in California. AR 2384. California is one of the top oil-producing states in
 3   the United States, with much of this production occurring in Kern County, the San
 4   Joaquin Valley, and Ventura County in the planning area, including on land overseen
 5   by the Bakersfield Field Office. AR 60995, 1858. Kern County alone is the source of
 6   eighty percent of all oil and gas produced in the state. AR 39267. Several of the
 7   largest oil fields in the country are also located in Kern County. AR 2321, 80849.
 8         Within one of the largest oil- and gas-producing regions in California, residents
 9   in the planning area suffer from serious air quality problems. The cities of Bakersfield,
10 Fresno, and Visalia in the San Joaquin Valley have the worst air quality in the nation.
11 AR 47711. Oil and gas facilities emit significant air pollution, including thirty percent
12 of all sulfur oxides, over seventy percent of hydrogen sulfide, and eight percent of
13 anthropogenic volatile organic compounds in the Valley, which in turn react with
14 nitrogen oxides to create ozone. AR 16144. The San Joaquin Valley is currently
15 classified as an “extreme” nonattainment area for ozone and a “serious” nonattainment
16 area for fine particulate matter under Clean Air Act standards. AR 10245. Overall,
17 seven of the eight counties in the planning area are in nonattainment with particulate
18 matter, ozone, or both air quality standards. AR 9019. Sulfur oxides cause breathing
19 difficulties, and particulate matter can contribute to heart problems, lung cancer,
20 respiratory illness, and premature death. AR 19269, 9724. Ozone can lead to asthma,
21 lung and pulmonary diseases, and premature death. AR 79893, 79846, 80080.
22         The national park units and wilderness areas in and around the planning area
23 also experience significant air quality problems. Sequoia, Kings Canyon, and
24 Yosemite National Parks as well as Ansel Adams Wilderness, Kaiser Wilderness,
25 John Muir Wilderness, Domeland Wilderness, and San Rafael Wilderness are all
26 designated as areas under the Clean Air Act that are granted special federal air quality
27 protections. AR 10281, 8154–55 (known as “Class I” areas). Yet these park units
28 regularly experience levels of air pollution that are unhealthy for most visitors and
                                               8
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 16 of 43 Page ID
                                      #:91475



 1   employees. The elevated level of ozone in the region “warrants significant concern,”
 2   according to the U.S. National Park Service, endangering human health, resulting in
 3   vegetative and ecosystem damage, and reducing visibility. AR 10281–82. Visitors
 4   typically cannot enjoy the stunning vistas in the area because poor air quality has
 5   reduced the average natural visual range in the parks from about 150 miles to about 65
 6   miles, and to below 30 miles on high pollution days. AR 10282.
 7         Water scarcity is also an ever-present concern in the planning area. The state’s
 8   groundwater is essential to agriculture and other sectors of the economy and provides
 9   about seventy-five percent of Californians with at least some drinking water. AR
10 19746. Approximately seventy percent of the planning area is underlain by distinct
11 groundwater systems. AR 2292–93. Groundwater quality throughout the area is
12 generally suitable for most urban and agricultural uses and is valuable for that reason.
13 AR 2294. Due to historic, multiyear drought conditions and surface water scarcity in
14 California, reliance on groundwater has increased, consequently reducing groundwater
15 availability. AR 69549, 79, 2294. The Bureau acknowledges that extensive
16 withdrawal of groundwater has even caused “widespread” subsidence of land in the
17 planning area. AR 2294, 51. Groundwater overdraft is expected to continue to worsen
18 into the future. AR 2294, 11959, 19746–47.
19         Climate change has long shaped the planning area, and its effects are poised to
20 intensify in the coming years and decades. According to the Bureau, oil and gas
21 production and combustion “dominate” as significant sources of greenhouse gas
22 emissions and are primary drivers of climate change. AR 78. The planning area now
23 includes six of the ten most carbon-intensive oil fields in California. AR 11669,
24 15547. Increased greenhouse gas emissions will further exacerbate the severity and
25 frequency of drought, which contributes to devastating wildfires in the area. AR
26 10251–52, 79. The climate crisis also increases formation of ground-level ozone,
27 which can lead to a host of serious health consequences. AR 79893, 79846, 80080.
28
                                               9
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 17 of 43 Page ID
                                      #:91476



 1         Many counties in the planning area have significant minority and low-income
 2   populations that are disproportionately impacted by pollution from industrial
 3   agriculture, heavy diesel truck traffic, and intensive oil and gas development in the
 4   region. AR 2391, 11965. Nearly half of the residents in the planning area speak a
 5   language other than English at home, and around one in ten lives in a linguistically
 6   isolated household where no one speaks English well, or at all. AR 11974–75.
 7   According to California’s Environmental Protection Agency and the Office of
 8   Environmental Health Hazard Assessment, these “environmental justice” communities
 9   are statistically the “most affected by pollution” in the state, meaning they experience
10 the most asthma emergency room visits, heart attacks, and low birth-weight infants,
11 and have the highest levels of poverty and unemployment. AR 8335–36. The counties
12 in the San Joaquin Valley in particular have the highest asthma rates for children in
13 the entire state. AR 15606, 20364–68.
14 II.     The Impacts of Fracking in the Planning Area
15         In recent years, California’s oil and gas industry has increasingly turned to
16 unconventional and dangerous drilling methods like fracking both to expand the
17 productivity of existing wells and to maximize production from new wells. 3 AR 48,
18 50, 1663. As reserves in virtually all oil fields in the state rapidly dwindle, the Bureau
19 acknowledges that techniques like fracking “can significantly increase the percentage
20 of oil recovered profitably.” AR 2321. About twenty percent of oil production in
21 California depends on fracking. AR 15659. Fracking is also widely used in the
22 planning area; ninety-five percent of all fracking in the state occurs in the San Joaquin
23 Valley. AR 10244. The Bureau has stated it expects twenty-five percent of new wells
24 in the planning area will be fracked, but elsewhere has estimated that ninety percent of
25 new wells drilled on federal lands are fracked. AR 1631; 80 Fed. Reg. 16,128, 16,131
26
27   Fracking is referenced in the administrative record as “unconventional oil and gas
     3

28 development,”   an “enhanced oil recovery” technique, or a “well stimulation”
   technique. See, e.g., AR 58540–41, 1662.
                                               10
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 18 of 43 Page ID
                                      #:91477



 1   (Mar. 26, 2015). The Bureau also acknowledges that, due to techniques like fracking,
 2   oil fields “will have many more years of useful life.” AR 2321.
 3         Fracking on public lands produces significant air pollution emissions including
 4   nitrogen oxides, sulfur dioxide, fine particulate matter, volatile organic compounds,
 5   silica dust, and toxic air contaminants like the potent carcinogen benzene. AR 61433,
 6   10243. Fracking in California occurs in areas already facing severe air quality
 7   problems, like the San Joaquin Valley Air Basin in the planning area. AR 10244–45.
 8   Additional fracking in the area will make it even more difficult to meet Clean Air Act
 9   requirements. AR 10245–47. The additional pollution from fracking also threatens to
10 worsen already degraded air quality and visibility in the national parks and recreation
11 areas in and near the planning area. AR 10247.
12         Fracking, and the fossil fuels produced as a result, also generate greenhouse gas
13 emissions, such as carbon dioxide and methane, that cause global warming and
14 climate change. AR 15546–47, 21844–45. California’s oil is already some of the most
15 climate-damaging in the world. AR 15547. Fracking, which is an extremely energy-
16 intensive technique, is increasingly necessary to extract oil out of the ground in the
17 planning area because much of the state’s remaining oil in the largest fields is very
18 heavy and waterlogged. Id. As a result, six of the ten largest producing fields in the
19 area produce oil with greenhouse gas emissions and climate impacts that rival
20 Canada’s dirtiest tar sands crude. Id.
21         Fracking also threatens to contaminate the groundwater that communities in the
22 planning area will increasingly rely on for drinking and agriculture. Underground
23 drinking water aquifers are often separated from the oil and gas formation being
24 fractured by thousands of vertical feet of subsurface rock. AR 74808. In California,
25 however, fracking occurs at much shallower depths than other parts of the United
26 States; about seventy-five percent of fracking in the state is conducted at shallow
27 depths less than 2000 feet deep—the same depth as groundwater. AR 16136, 8323. In
28 the San Joaquin Valley region of the planning area, hundreds of fracked wells range at
                                               11
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 19 of 43 Page ID
                                      #:91478



 1   ultra-shallow depths between 150 to 2000 feet. AR 75064. Where such “shallow
 2   fracturing” occurs, the formation being fractured is dangerously close to the drinking
 3   water aquifer—sometimes they are even the same formation. AR 74808. The less
 4   separation distance between an oil and gas production zone and a drinking water
 5   aquifer, the more likely fracking is to contaminate drinking water by injecting toxic
 6   chemicals into formations that flow into groundwater. AR 74807. Indeed, according to
 7   the Bureau, fracking in California uses toxic fracturing fluids “with more concentrated
 8   chemicals than [fracking] in other states.” AR 1662, 10353–54. Fracking in the state
 9   also tends to occur in mature reservoirs with many existing boreholes that make leaks
10 more likely, further increasing the risk of contamination. AR 16136. Once
11 groundwater is contaminated, it is virtually impossible to clean up. AR 12084.
12         Finally, fracking threatens the health of the already disproportionately
13 pollution-burdened communities in the area. The toxic chemicals known to be used in
14 the fracking process are associated with adverse human health impacts. The wide
15 array of air pollutants released during fracking are linked to a range of illnesses,
16 including damage to the brain and nervous system, increased asthma attacks and other
17 respiratory issues, birth defects, and cancer. AR 11942–45, 10301–02. In addition, the
18 hundreds of chemicals found in fracking fluids and water produced from fracked wells
19 are associated with cancer, reproductive harms, and cardiovascular and nervous
20 system issues. AR 11947–49, 10308. Residents in the planning area bear the brunt of
21 pollution and experience the highest rates of cardiovascular disease and low birth
22 weights in the state. AR 9021–23, 10284. Residents in the vast majority of the
23 planning area drink water that is also contaminated by chemicals or bacteria. AR
24 9019–21. In Kern County alone, thirty-five percent of the county’s residents live
25 within a mile of at least one oil or gas well, and nearly fifty-eight percent of those
26 residents living within a mile of a well are people of color. AR 9021.
27
28
                                               12
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 20 of 43 Page ID
                                      #:91479



 1                             PROCEDURAL BACKGROUND
 2         In December 2014, the Bureau issued its record of decision adopting a revised
 3   resource management plan (“2014 Plan”) for the Bakersfield Field Office decision
 4   area. AR 1644, 1648. The 2014 Plan opened up 1,011,470 acres of land to oil and gas
 5   leasing and development, encompassing nearly eighty-five percent of the decision
 6   area. AR 1754.
 7         In June 2015, two of the Plaintiffs in this case, Center for Biological Diversity
 8   and Los Padres ForestWatch, challenged the Bureau’s decision for, among other
 9   things, failing to analyze the environmental impacts of fracking authorized by the
10 2014 Plan. AR 1608, 1614. In September 2016, the Central District held that the
11   Bureau failed to adequately analyze the impacts of fracking, set aside the Bureau’s
12 environmental review, and ordered it to prepare an SEIS “to examine the cumulative
13 environmental impacts” of fracking “in a comprehensive manner.” ForestWatch, 2016
14 WL 5172009, at *7, *12–13. In May 2017, the court approved a settlement agreement
15 in which the parties agreed to partial remand without vacatur of the record of decision
16 adopting the 2014 Plan. AR 1609. The Bureau agreed that pending its issuance of the
17   new environmental review document considering the impacts of fracking, it would not
18   hold any oil or gas lease sales within the decision area. Id.
19         In April 2019, the Bureau issued a draft SEIS. AR 4006–07. The draft predicted
20   that 100 to 400 new wells would be drilled in the decision area per year over the next
21   ten years. AR 1468. Of the 100 to 400 new wells projected to be drilled, the SEIS
22   predicted that only 10 to 40 of those new wells will be on new leases. Id. The Bureau
23   further predicted that zero to four of these new wells on new leases will be fracked,
24   though the draft did not provide the data or documents supporting this assumption.
25   AR 1510. In addition, despite acknowledging that most fracking throughout the
26   overall planning area occurs on existing leases, the Bureau did not project the number
27   of wells on existing leases that may be fracked or analyze their impacts. AR 50. The
28
                                               13
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 21 of 43 Page ID
                                      #:91480



 1   agency concluded that fracking zero to four wells per year—the amount projected on
 2   new leases—would not cause significant environmental impacts. AR 1454.
 3         The Bureau provided a 45-day public comment period on the draft SEIS—only
 4   half the full 90-day period required by its regulations. AR 4006–07; 43 C.F.R.
 5   § 1610.2(e). The Bureau nonetheless received over 16,000 written comments on the
 6   draft SEIS, including detailed technical comments from expert government agencies
 7   like the U.S. Environmental Protection Agency. AR 155, 10347. The comments
 8   covered approximately thirty different topics and identified critical flaws in the
 9   Bureau’s analysis of the impacts of fracking, including on air quality, climate, water
10 resources, public health and safety, and environmental justice communities in the
11 planning area. AR 154, 157–58.
12         Approximately 600 people attended the three public meetings the Bureau held
13 to gather comments on the draft SEIS. AR 153, 3472. The agency refused to record
14 any of these meetings and therefore did not enter the extensive oral comments into the
15 record. AR 56689–90, 22197–99. Community groups ultimately paid for recordings of
16 the meetings and sent the transcripts to the Bureau for the record. AR 22198, 10461–
17 517, 10409–60, 10359–408. The Bureau also did not provide interpreters at these
18 meetings, despite its knowledge of significant Hispanic and minority communities in
19 the planning area and despite community members’ requests for translation services.
20 AR 56689–90, 22197–99, 2391, 12553, 9026.
21         In November 2019, the Bureau announced the availability of the final SEIS. AR
22 3472–73. The final SEIS is substantively identical to the draft. The Bureau did not
23 directly respond to all commenters’ concerns and, where it did respond, used
24 repetitive, non-responsive boilerplate statements in its responses to comments in the
25 final SEIS. See, e.g., AR 417, 489–90. The Bureau also refused to provide an index
26 identifying who submitted comments, which prevented the public from knowing
27 which agencies and experts raised concerns. AR 3040–41.
28
                                               14
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 22 of 43 Page ID
                                      #:91481



 1          In December 2019, the Bureau issued its record of decision adopting the final
 2   SEIS and reaffirming the portions of the 2014 record of decision set aside by the court
 3   in ForestWatch, 2016 WL 5172009. AR 1–7. Because the SEIS concluded that the
 4   impacts from fracking would be negligible, the Bureau did not alter or amend the
 5   2014 Plan or propose alternatives or mitigation measures to lessen the impacts from
 6   fracking. AR 6–7. Because of this decision, approximately 1,011,470 acres of public
 7   land in the decision area are now open to oil and gas development, including fracking.
 8   AR 61. The Bureau held its first oil and gas lease sale in the decision area in eight
 9   years on December 10, 2020, auctioning off 4133.58 acres. See U.S. Bureau of Land
10 Mgmt., Oil & Gas Lease Sale (Dec. 10, 2020), https://eplanning.blm.gov/eplanning-
11 ui/project/2000634/510.
12                                 STANDARD OF REVIEW
13          A party is entitled to summary judgment if “there is no genuine dispute as to
14 any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
15 Civ. P. 56(a). Courts review claims under NEPA pursuant to the Administrative
16 Procedure Act, which provides that courts “shall . . . hold unlawful and set aside
17 agency action . . . found to be . . . arbitrary, capricious, an abuse of discretion, or
18 otherwise not in accordance with law” or adopted “without observance of procedure
19 required by law.” 5 U.S.C. § 706(2); see Ctr. for Biological Diversity, 349 F.3d at
20 1165. An action is arbitrary and capricious “if the agency has relied on factors which
21 Congress has not intended it to consider, entirely failed to consider an important
22 aspect of the problem, offered an explanation for its decision that runs counter to the
23 evidence before the agency, or is so implausible that it could not be ascribed to a
24 difference in view or the product of agency expertise.” Motor Vehicle Mfrs. Ass’n v.
25 State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).
26                                         ARGUMENT
27          The Bureau violated NEPA by failing to respond to extensive public comments
28   on the significant impacts of fracking and by failing to take a hard look at these
                                                15
                 Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                              Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 23 of 43 Page ID
                                      #:91482



1    impacts, including on local communities and precious groundwater resources. The
2    Court should set aside the Bureau’s SEIS and enjoin it from authorizing oil and gas
3    development in the decision area until it complies with NEPA.
4    I.    The Bureau Failed to Properly Respond to Comments on the Supplemental
           Environmental Impact Statement.
5
           At the outset, the Bureau’s response to public comments violated NEPA. The
6
     public lands at issue in the SEIS are of great concern to the public. Indeed, the
7
     massive response to the SEIS reflects the public’s investment in the planning process
8
     and in ensuring the decision area is properly protected from the dangerous impacts of
9
     fracking. Yet in the Administration’s rush to expand oil and gas development in the
10
     western United States at any cost, and despite the court’s order directing it to take a
11
     hard look at the impacts of fracking, the Bureau improperly ignored the many serious
12
     concerns raised and unlawfully failed to meaningfully respond to public comments.
13
           NEPA requires that federal agencies “shall assess and consider” public
14
     comments on an EIS “both individually and collectively” and “shall respond” to those
15
     comments. 40 C.F.R. § 1503.4(a) (1978). An agency’s responses to comments must
16
     be made “objectively and in good faith, not as an exercise in form over substance.”
17
     Kraayenbrink, 632 F.3d at 491 (quoting Metcalf v. Daley, 214 F.3d 1135, 1142 (9th
18
     Cir. 2000)). Because public comments “are at the heart of the NEPA review process,”
19
     a final EIS must “internalize opposing viewpoints” in order “to ensure that an agency
20
     is cognizant of all the environmental trade-offs that are implicit in a decision.” State of
21
     Cal. v. Block, 690 F.2d 753, 770–71 (9th Cir. 1982). Particularly “where comments
22
     from responsible experts or sister agencies disclose new or conflicting data or
23
     opinions that cause concern that the agency may not have fully evaluated the project
24
     and its alternatives, these comments may not simply be ignored.” Silva v. Lynn, 482
25
     F.2d 1282, 1285 (1st Cir. 1973). A failure to adequately respond ultimately may
26
     deprive the public of the “full and fair discussion” of an issue that NEPA requires. Or.
27
28
                                                16
                 Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                              Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 24 of 43 Page ID
                                      #:91483



 1   Nat. Desert Ass’n v. Bureau of Land Mgmt., 625 F.3d 1092, 1122 (9th Cir. 2010)
 2   (citing 40 C.F.R. §§ 1502.1 (1978), 1503.4 (1978)).
 3         The Bureau utterly failed to meet any of these requirements in the SEIS. In
 4   response to 16,000 public comments—ranging from individuals and local residents,
 5   neighboring tribes, counties and cities in the decision area deeply concerned about
 6   fracking in their communities, and expert federal and state agencies that submitted
 7   detailed technical comments identifying critical flaws in the Bureau’s analysis—the
 8   agency, where it responded at all, indiscriminately deployed repetitive, boilerplate
 9   non-responses that failed to address the substance of commenters’ concerns,
10 “internalize opposing viewpoints,” or otherwise rise above “an exercise in form over
11 substance.” Block, 690 F.2d at 770–71; Kraayenbrink, 632 F.3d at 491; AR 220–637
12   (Bureau’s response to comments). The agency provided no response whatsoever to
13   some public comments. Plaintiff Patagonia’s comment letter, for example, which
14   contained extensive discussion of impacts to recreation and water resources in the
15   decision area, is not included or addressed in the SEIS at all. AR 12092–109. The
16   Bureau’s actual attempts to respond overwhelmingly consist of about six short (one to
17   three paragraph long) stock statements, generally describing the basic approach of the
18   SEIS and stages of the Bureau’s NEPA review, that the agency copied hundreds of
19   times throughout the Public Comments Appendix, no matter the issue raised, the
20   technical analysis provided, or the expert agency submitting the comment.
21         Collectively, the Bureau repeated these six stock statements approximately 900
22   times in the SEIS. Excerpted summaries of each statement are listed here:
23      • Staff determined “zero to four of these new wells on new leases would be
24         hydraulically fractured in any given year, or 0 to 40 over the 10-year life of the
25         2014 [Plan].” See, e.g., AR 626. The Bureau used this stock response 44 times.
26      • “Oil and gas leasing and development on federal mineral estate requires
27         multiple stages of [Bureau] environmental analysis and authorization.
28
                                               17
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 25 of 43 Page ID
                                      #:91484



 1         [Describing the analysis that occurs at the later leasing and drilling stages.]”
 2         See, e.g., AR 424. The Bureau used this stock response 237 times.
 3      • “Based on summary finding by the U.S. District Court, Central District of
 4         California, the focus of this supplemental analysis addresses only the potential
 5         impacts of hydraulic fracturing as a result of future leasing and development
 6         decisions consistent with the 2014 RMP fluid mineral management decisions.”
 7         See, e.g., AR 408. The Bureau used this stock response 60 times.
 8      • “[T]hroughout this Draft Supplemental EIS, the most conservative impact
 9         assumptions were selected to integrate into the supplemental impact analyses.”
10         See, e.g., id. The Bureau used this stock response 96 times.
11      • “The Draft SEIS consistently references additional locations in the oil and gas
12         lease development process where environmental review would occur . . . .” See,
13         e.g., AR 456. The Bureau used this stock response 41 times.
14      • “Potential leasing and development would be conducted through subsequent
15         processes and site-specific NEPA analysis.” See, e.g., AR 410. The Bureau used
16         this stock response an astounding 424 times.
17         To illustrate the sheer range of topics for which the Bureau indiscriminately
18 copied these statements, the agency used the last statement in the list, as one example,
19 in response to comments regarding environmental justice (AR 624), the number of
20 wells predicted to be fracked (AR 404), public health and safety (AR 410), water
21 consumption (AR 577), seismic activity (id.), groundwater contamination (AR 634),
22 surface water impacts (AR 529), and impacts to wildlife and their habitat (AR 604).
23       Because the Bureau copied these stock statements repeatedly instead of
24 specifically responding to comments, it “completely fail[ed] to address or refute the
25 concern[s] presented” and therefore failed to satisfy its NEPA obligations. Ctr. for
26 Biological Diversity, 349 F.3d at 1168. Each of the six responses are nothing more
27 than boilerplate language, consisting of conclusory statements and general recitations
28 of vague principles that “afford[] no basis for a comparison of the problems involved
                                               18
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 26 of 43 Page ID
                                      #:91485



 1   with the proposed project and the difficulties involved in the alternatives.” Silva, 482
 2   F.2d at 1285 (citation and quotation marks omitted). In many cases, the Bureau used
 3   blatantly irrelevant responses. For example, it responded to a comment that it failed to
 4   comply with the Endangered Species Act and adequately consider effects on imperiled
 5   steelhead trout with a non sequitur stock statement explaining its basic obligations
 6   under NEPA. AR 492, 512. Similarly, it responded to an assertion that the SEIS
 7   violates the FLPMA with a stock statement explaining the basic impacts evaluated by
 8   the SEIS. AR 479–80. These non-responses are the opposite of a “good faith, reasoned
 9   analysis.” Silva, 482 F.2d at 1285.
10         The Bureau also used stock responses even for highly technical and thoughtful
11 comments from expert agencies that should have been given special weight. See White
12 Tanks Concerned Citizens, Inc. v. Strock, 563 F.3d 1033, 1042 (9th Cir. 2009)
13 (concerns raised by other federal agencies about scope of NEPA analysis given special
14 weight). For example, the U.S. Environmental Protection Agency (“EPA”) and U.S.
15 National Park Service (“NPS”) pointed out that the emissions inventory in the SEIS
16 critically omits emissions from fracking on existing leases in the decision area. AR
17 10608, 10349–51. EPA further highlighted that the inventory lacked the detail
18 necessary to determine how the Bureau prepared the emissions estimates and,
19 importantly, did not appear to include emissions from the equipment, transportation,
20 or fluids used during fracking. AR 10349. The Bureau’s omissions thereby prevented
21 the reviewing agencies from determining the reductions needed to meet critical state
22   and national air quality and visibility standards in the nearby parks and recreation
23   areas. AR 10608, 10349–51. In response, the Bureau failed to update its analysis or
24   offer a reasoned discussion of the concerns raised, instead using its stock statements
25   that the SEIS necessitated “the most conservative impact assumptions” and required
26   “subsequent processes and site-specific NEPA analysis.” AR 446–47, 531–34.
27         As another example, many commenters, in addition to EPA and NPS,
28   repeatedly raised concerns that the Bureau underestimated impacts by arbitrarily
                                               19
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 27 of 43 Page ID
                                      #:91486



 1   limiting its analysis to new wells fracked on new leases, and entirely ignoring any
 2   fracking on existing leases in the decision area. The Bureau employed the same non-
 3   responsive stock statement to these concerns over forty times, without ever rationally
 4   explaining why the SEIS excludes fracking on existing leases or otherwise providing a
 5   factual or legal basis for such a significant omission in its analysis. See Section II.A,
 6   infra; see, e.g., AR 409 (the Bureau states only that staff determined “zero to four of
 7   these new wells on new leases would be hydraulically fractured in any given year”).
 8   The Bureau similarly used non-responsive stock answers to dismiss expert comments
 9   from other agencies including the U.S. Geological Survey (AR 521), the California
10 EPA and Air Resources Board (AR 408–13), the State Lands Commission (AR 574–
11 77), and the California Department of Fish and Wildlife (AR 578–601). By “never
12 seriously consider[ing] the concerns raised” by expert agencies and others, and
13 “offer[ing] no reasoned analysis” in response, Kraayenbrink, 632 F.3d at 492, the
14 Bureau’s responses fail to rise above “an exercise in form over substance.” Id. at 491;
15 see also Ctr. for Biological Diversity, 349 F.3d at 1168–69 (U.S. Forest Service failed
16 to properly respond to comments where commenters directly challenged the scientific
17 evidence and opinions central to a final EIS’s conclusions, but agency only generally
18 responded that conclusions were derived from the best science available without
19 explaining how that evidence actually supported its conclusions); City of S. Pasadena
20 v. Slater, 56 F. Supp. 2d 1106, 1127 (C.D. Cal. 1999) (The “court may properly be
21 skeptical as to whether an EIS’s conclusions have a substantial basis in fact if the
22 responsible agency has apparently ignored the conflicting views of other agencies
23 having pertinent expertise.”) (citation and quotation marks omitted).
24         Importantly, in three of its six stock responses, the Bureau’s boilerplate
25 language improperly delayed substantive analysis until the later leasing or drilling
26 stages. The Bureau used these kick-the-can-down-the-road responses over 700 times
27 for a wide range of comment topics including environmental justice impacts (see, e.g.,
28 AR 401), air quality (see, e.g., AR 414–15), public health and safety (see, e.g., AR
                                                20
                 Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                              Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 28 of 43 Page ID
                                      #:91487



 1   398), cumulative impacts (see, e.g., AR 421), seismic activity (see, e.g., 628),
 2   groundwater contamination (see, e.g., AR 412), the NEPA process (see, e.g., AR 524),
 3   and areas of cultural significance for tribes (see, e.g., AR 545). But the Bureau cannot
 4 “avoid” analysis of foreseeable impacts from a resource management plan “merely by
 5 saying that the consequences are unclear or will be analyzed later when an
 6 [environmental review document] is prepared for a site-specific program proposed
 7 pursuant to the [management plan].” Kern, 284 F.3d at 1072; see also 40 C.F.R. §
 8 1501.2 (1978) (NEPA analysis must be conducted at “the earliest possible time”).
 9         For example, the State of California highlighted that the SEIS concluded there
10 would be no significant impacts to groundwater, but wrongly assumed wastewater
11 produced during fracking is stored in “lined” pits that prevent groundwater
12 contamination. AR 9015. California pointed out that in fact 530 out of 560 active pits
13 in the Central Valley region alone are unlined, recent reports demonstrate that pits are
14 often unpermitted or under active enforcement actions, and therefore wastewater pits
15 pose serious threats to groundwater in the decision area. Id. California asked the
16 Bureau to evaluate this data that undermined the Bureau’s assumption and, indeed,
17 demonstrated that unlined pits may cause significant impacts. Id. In response, as it did
18 in hundreds of other instances, the Bureau deferred further review, offering its stock
19 statement that “[p]otential leasing and development would be conducted through
20 subsequent processes and site-specific NEPA analysis” and otherwise failing to update
21 the SEIS. AR 629. Improperly deferring analysis until “later site-specific projects”
22 risks defeating entirely the purpose of completing an EIS at the management plan
23 stage. Kern, 284 F.3d at 1072.
24         In sum, the Bureau’s overall failure to properly respond to comments robbed
25 the public of a “full and fair discussion” of the impacts of fracking, and therefore
26 violates NEPA. Or. Nat. Desert Ass’n, 625 F.3d at 1122 (citation and quotation marks
27 omitted). The Court should invalidate the Bureau’s decision and require the agency to
28
                                               21
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 29 of 43 Page ID
                                      #:91488



 1   produce the “good faith” response to comments that NEPA demands. Kraayenbrink,
 2   632 F.3d at 491 (citation and quotation marks omitted).
 3   II.   The Bureau Failed to Take a Hard Look at the Significant Impacts of
           Fracking.
 4
           The Bureau’s failure to engage with public comments resulted in an SEIS that
 5
     was flawed throughout. In particular, the agency substantively violated NEPA’s “hard
 6
     look” requirement by drastically undercounting the number of wells it predicted will
 7
     be fracked, failing to analyze the cumulative impacts of fracking, entirely ignoring the
 8
     public health and safety impacts of fracking on local communities, and seriously
 9
     underestimating the impacts of fracking on groundwater resources in the area. The
10
     Bureau’s consequent failure to take a proper hard look at the unique and heightened
11
     impacts of fracking endangers the communities, precious public lands, outdoor
12
     recreation, and environment in the region.
13
           A.     The Bureau Unlawfully Underestimated the Risks from Fracking by
14                Arbitrarily Limiting Its Analysis to a Small Subset of the Wells It
15                Predicted Would Be Fracked.

16         In 2016, the court ordered the Bureau to take a “comprehensive” hard look at
17 the fracking authorized under its 2014 Plan due to the “undisputed” and “prominent
18 role fracking is expected to play in the future” of the decision area. ForestWatch, 2016
19 WL 5172009, at *10–11, *13. Rather than complete the comprehensive analysis of
20 fracking that the court ordered, the Bureau instead limited its review in the SEIS to
21 only a small subset of fracking it predicts will occur, ignoring the vast majority of new
22 fracked wells allowed by the 2014 Plan. AR 45–46. This violated NEPA.
23         NEPA requires agencies to take a hard look at the impacts of actions they
24 authorize without improperly minimizing them. N. Alaska Env’t Ctr. v. Kempthorne,
25 457 F.3d 969, 975 (9th Cir. 2006) (“[A] ‘hard look’ should involve a discussion of
26 adverse impacts that does not improperly minimize negative side effects.”) (citing
27 Native Ecosystems Council v. U.S. Forest Serv., 428 F.3d 1233, 1241 (9th Cir. 2005)).
28 This requires the agency “to present complete and accurate information to decision
                                               22
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 30 of 43 Page ID
                                      #:91489



 1   makers and to the public to allow an informed comparison of the alternatives
 2   considered.” Nat. Res. Def. Council v. U.S. Forest Serv., 421 F.3d 797, 811–13 (9th
 3   Cir. 2005) (emphasis added) (holding that an EIS violated NEPA when analysis was
 4   based on mistaken economic projections that discounted environmental impacts).
 5         Here, the Bureau failed to present such complete and accurate information. In
 6   the SEIS, the Bureau predicted zero to four wells out of the 10 to 40 new wells on new
 7   leases will be fracked per year. It limited its entire analysis of the severity of the
 8   impacts of fracking to these wells and concluded the impacts in the decision area will
 9   accordingly be negligible. 4 AR 87, 5. But this analysis entirely ignored up to 360 new
10 wells each year that the Bureau predicts will be drilled on existing federal leases in the
11 decision area, under the control and guidance of the 2014 Plan. AR 45. The Bureau
12 did not predict how many of these wells would be fracked, but the agency
13 acknowledges that most fracking in the overall planning area occurs on existing leases
14 (AR 50), and has estimated about twenty-five percent of new wells in the planning
15 area will be fracked. AR 1631. The Bureau elsewhere has suggested as high as ninety
16 percent of new wells drilled on federal lands are fracked. 80 Fed. Reg. at 16,131. The
17 implication of these estimates is obvious: at least some number of the 360 new wells
18 that the Bureau anticipates on existing leases will be fracked. Nevertheless, the Bureau
19 provided no analysis of whether fracking of these wells will cause significant
20 environmental impacts. And because the Bureau found that there would be no
21 significant impacts from fracking, it conducted no analysis of whether there were
22 alternatives or best management practices that could limit or mitigate environmental
23 harms from fracking these wells.
24         The Bureau claims it excluded an analysis of fracking on new wells on existing
25 leases from the SEIS because “[e]xisting oil and gas leases are recognized as valid
26
27  The Bureau’s prediction that only zero to four wells will be fracked on new leases
     4

28 per year is also likely an underestimate, for the reasons explained in the State of
   California’s motion for summary judgment brief in its consolidated case.
                                                23
                 Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                              Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 31 of 43 Page ID
                                      #:91490



 1   existing rights and are not subject to fluid mineral decisions in the 2014 [Plan] unless
 2   the lease expires and is reissued under the [Plan].” AR 26; see also AR 1696 (“[n]o
 3   decisions generated by the [2014 Plan] would change existing rights”). But just
 4   because existing oil and gas leases may constitute valid existing rights, it does not
 5   follow that they “are not subject to fluid mineral decisions in the 2014 [Plan].” AR 26.
 6   To the contrary, the Bureau’s regulations explain that “[a]ll future resource
 7   management authorizations and actions . . . shall conform to the approved plan” and
 8   require the Bureau Field Manager to “take appropriate measures, subject to valid
 9   existing rights, to make operations and activities under existing permits . . . conform
10 to the approved plan or amendment within a reasonable period of time.” 43 C.F.R.
11 § 1610.5-3(a)–(b). Furthermore, an oil and gas lessee’s rights are explicitly limited by
12   “such reasonable measures as may be required by the authorized officer to minimize
13   adverse impacts to other resource values, land uses or users not addressed in the lease
14   stipulations at the time operations are proposed.” Id. § 3101.1-2. After the leasing
15   stage, lessees must also submit applications for permits to drill, when the agency can
16   impose additional conditions. Id. § 3162.3-1(c), (h). These regulations thus provide
17   the Bureau with the ability to prescribe operating conditions and other protections on
18   new wells on existing leases, consistent with proscriptions in the 2014 Plan.
19         The plain language of the 2014 Plan reflects this conclusion. It confirms that the
20 standard operating procedures (SOPs), conditions of approval (COAs), and
21 implementation guidelines developed in the Plan apply to new wells on new and
22 existing leases. It explains that “SOPs and implementation guidelines [outlined in the
23 2014 Plan] will be employed on all existing federal leases and private mineral
24 developments, subject to the limits of [Bureau] authority and the right of the
25 owners/lessees to have reasonable access and development.” AR 1931 (emphasis
26 added); see also AR 1933 (“The following describes the SOPs and COAs applicable
27 to each of the oil and gas development phases on existing federal oil and gas leases.”).
28 On the specific subject of air quality, the 2014 Plan further acknowledges that
                                               24
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 32 of 43 Page ID
                                      #:91491



 1   “[w]hile the [Bureau] has limited ability to alter the conditions of existing leases, it
 2   can require specific actions and measures necessary to protect air quality in response
 3   to identified or anticipated adverse impacts at the project level stage” using the Plan’s
 4   air resources management plan. AR 1863.
 5         The Bureau’s standard lease terms also expressly give it continuing authority to
 6   impose operating conditions outlined in the 2014 Plan on new wells on existing
 7   leases. The lease form states lessees are required to “take reasonable measures deemed
 8   necessary by lessor” to minimize impacts to land, air, water, and other resources. See
 9   U.S. Bureau of Land Mgmt., Offer to Lease and Lease for Oil and Gas 3 (Oct. 2008),
10 https://www.blm.gov/sites/blm.gov/files/uploads/Services_National-Operations-
11 Center_Eforms_Fluid-and-Solid-Minerals_3100-011.pdf (emphasis added). This is
12 further confirmation that the Bureau can prescribe operating conditions and other
13 protections on new wells on existing leases, consistent with the 2014 Plan.
14         In these circumstances, NEPA does not permit the Bureau to omit analysis of
15 the impacts of fracking on existing leases. Under NEPA, an agency may refuse to
16 consider the effects of an action only when the agency has no power to act on
17 whatever information might be contained in an EIS. Dep’t of Transp. v. Pub. Citizen,
18 541 U.S. 752, 770 (2004) (holding that an agency need not consider the effects of an
19 action under NEPA only when the agency cannot be considered a legally relevant
20 cause of the effect); see, e.g., Ctr. for Biological Diversity v. Nat’l Highway Traffic
21 Safety Admin., 538 F.3d 1172, 1213–14 (9th Cir. 2008). Here, the Bureau has ample
22 regulatory authority over fracking on new wells on existing leases, and it has provided
23 no rational explanation for excluding them from its NEPA analysis. Because the 2014
24 Plan could reasonably limit the environmental impacts of fracking from new wells on
25 existing leases, the Bureau acted arbitrarily and capriciously in ignoring the
26 environmental impacts from fracking on these wells. See Nat’l Highway Traffic Safety
27 Admin., 538 F.3d at 1213; see also, e.g., Nat. Res. Def. Council, 421 F.3d at 811–13;
28   Anderson v. Evans, 371 F.3d 475, 492 (9th Cir. 2004) (agency could not support its
                                                25
                 Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                              Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 33 of 43 Page ID
                                      #:91492



 1   finding that impacts of resource management plan were not significant, where its
 2   failure to consider local impacts was deemed a “major analytical lapse” whereby a
 3   “critical question” was never analyzed).
 4         This violation had significant practical impacts on the affected environment and
 5   local communities in the Bakersfield decision area. By turning a blind eye to new
 6   wells on existing leases and therefore drastically undercounting the number of wells
 7   predicted to be fracked in the decision area, the SEIS unlawfully skewed the NEPA
 8   analysis for all issues and underestimated the significant impacts to air quality,
 9   climate, public health and safety, local environmental justice communities, and water
10 resources. This error, in turn, subverted the resulting management decisions in the
11 2014 Plan, including selection of SOPs and implementation guidelines that are applied
12 to the area. For example, the State of California suggested that the Bureau should
13 consider an alternative limiting the number of fracking operations in a given year. AR
14 9014. The SEIS could have considered this alternative in the 2014 Plan on both new
15 and existing leases, without restricting valid existing rights. See 43 C.F.R. § 3101.1-2
16 (explaining “reasonable measures” the Bureau may require to minimize adverse
17 impacts on existing leases “may include, but are not limited to, . . . timing of
18 operations”). Public commenters also suggested specific well casing and water quality
19 testing procedures that would have protected local drinking water from the risks of
20 fracking. These could have been included in the 2014 Plan as SOPs or implementation
21 guidelines. See AR 10271–72. By curtailing its analysis of impacts only to wells on
22 new leases and accordingly finding no significant impacts, however, the Bureau never
23 evaluated these proposed alternatives and operating conditions that it could have
24 applied to wells on both new and existing leases. The agency thus violated NEPA.
25         B.     The Bureau Failed to Analyze Cumulative Impacts from Fracking in
                  the Planning Area.
26
           The Bureau also failed to undertake an analysis of the cumulative impacts of
27
     fracking required by NEPA. Independent of whether the Bureau has regulatory
28
                                               26
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 34 of 43 Page ID
                                      #:91493



 1   authority over the impacts of fracking on new wells on existing leases (which it does),
 2   it was still required to evaluate these impacts on existing leases as a cumulative
 3   impact, along with fracking on private and state land in the overall planning area, and
 4   any fracking authorized by the Bureau’s nearby Central Coast Field Office Resource
 5   Management Plan Amendment. 40 C.F.R. §§ 1508.7 (1978), 1508.25(a), (c) (1978),
 6   1508.27(b)(7) (1978). In its rush to expand fracking in the region, the agency skipped
 7   this critical analysis and again failed to satisfy its NEPA obligations.
 8         Under the applicable NEPA regulations, the Bureau was required to consider
 9   the cumulative impacts of fracking in the SEIS, “added to other past, present, and
10 reasonably foreseeable future actions regardless of what agency (Federal or non-
11 Federal) or person undertakes such other actions.” 40 C.F.R. §§ 1508.7 (1978),
12 1508.25(a), (c) (1978), 1508.27(b)(7) (1978). The SEIS must therefore include
13 sufficient detail in its analysis to assist the “decisionmaker in deciding whether, or
14 how, to alter the program to lessen cumulative [environmental] impacts.” Churchill
15 Cnty. v. Norton, 276 F.3d 1060, 1080 (9th Cir. 2001) (quoting City of Carmel-by-the-
16 Sea v. U.S. Dep’t of Transp., 123 F.3d 1142, 1160 (9th Cir. 1997)).
17         Here, the SEIS hardly mentions—let alone takes the requisite hard look at—the
18 cumulative impacts of fracking in and around the planning area, particularly on air
19 quality, climate, water quality, public health, and environmental justice communities.
20 Plaintiffs and other public commenters extensively detailed the cumulative impacts
21 the Bureau effectively ignored by limiting its analysis to just zero to four new wells on
22 new leases. For example, the Bureau ignored the vast majority of air emissions due to
23 fracking from existing leases, private and state land in the planning area, and the
24 Bureau’s Central Coast Field Office Resource Management Plan Amendment. In fact,
25 the Central Coast Plan Amendment opened another several hundred thousand acres of
26 federal land and mineral estate to oil and gas development and fracking adjacent to the
27 Bakersfield Field Office decision area. 84 Fed. Reg. 53,470, 53,470 (Oct. 7, 2019).
28 The Bureau also adopted the Central Coast Plan Amendment in October 2019,
                                               27
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 35 of 43 Page ID
                                      #:91494



 1   meaning the agency considered it during the same time period as it finalized the
 2   challenged SEIS, yet it still ignored the cumulative impacts of both actions in the
 3   region. Id.; see also Hall v. Norton, 266 F.3d 969, 978–79 (9th Cir. 2001) (rejecting
 4   the Bureau’s cumulative impact analysis that ignored emissions from other Bureau-
 5   managed projects in the region). By failing to address the cumulative emissions from
 6   other recent, concurrent, and reasonably foreseeable fracking in the area, the SEIS
 7   ignored expanding pollution impacts in a region where seven of eight counties are
 8   already in nonattainment with state and federal requirements for dangerous air
 9   pollutants like ozone, fine particulate matter, or both. AR 9019.
10         Commenters further explained that the Bureau’s failure to take a hard look at
11 cumulative impacts also threatens to worsen already degraded air quality and visibility
12 in Clean Air Act nonattainment areas as well as nearby national parks and wilderness
13 areas granted special federal air quality protections. For example, both EPA and NPS
14 flagged critical gaps in the emissions inventory in the SEIS, which omitted emissions
15 from fracking on existing leases, emissions from equipment and transportation used
16 during fracking, and other significant emissions sources in the area. AR 10608,
17 10349–51. Sequoia, Kings Canyon, and Yosemite National Parks, as well as
18 numerous wilderness areas with federal air quality protections, are located directly
19   adjacent to the planning area. AR 10281, 8154–55. These park units are among the
20   most polluted in the country and regularly experience hazardous levels of air pollution
21   and significantly decreased visibility. Despite these severe air quality problems, and
22   despite the Bureau’s obligation to analyze cumulative impacts on these areas, the
23   agency failed to consider how cumulative air emissions from fracking in and around
24   the planning area might further degrade these areas. AR 98–99.
25         The Bureau similarly failed to take a hard look at the cumulative impacts of
26 greenhouse gas emissions from fracking. Because climate change results from the
27 aggregate contributions of numerous sources, “[t]he impact of greenhouse gas
28 emissions on climate change is precisely the kind of cumulative impacts analysis that
                                               28
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 36 of 43 Page ID
                                      #:91495



 1   NEPA requires agencies to conduct.” Nat’l Highway Traffic Safety Admin., 538 F.3d
 2   at 1217. Yet the Bureau calculated the tons of carbon dioxide equivalent expected to
 3   be emitted from only zero to four fracked wells in the planning area. AR 100–02, 146.
 4   It ignored the greenhouse gas emissions expected from other Bureau actions in the
 5   region, including wells on existing leases, wells on private and state land, and wells
 6   authorized by its Central Coast Plan Amendment. Such an artificially narrowed
 7   analysis inaccurately portrays the impacts of fracking in the planning area as isolated
 8   and de minimis. AR 146. Given the “cumulative nature of climate change, considering
 9   each individual drilling project in a vacuum deprives the agency and the public of the
10 context necessary to evaluate oil and gas drilling on federal land before irretrievably
11 committing to that drilling.” WildEarth Guardians v. Zinke, 368 F. Supp. 3d 41, 83
12 (D.D.C. 2019) (citation omitted); see also Indigenous Env’t Network v. U.S. Dep’t of
13 State, 347 F. Supp. 3d 561, 578 (D. Mont. 2018) (failure to consider greenhouse gas
14 emissions from Keystone pipeline in context of emissions from Clipper pipeline
15 expansion violates NEPA).
16         By not giving a cumulative accounting of the impacts of recent, concurrent, and
17 foreseeable future fracking on federal mineral estate in the area, the Bureau
18 improperly concluded that the impacts of fracking only zero to four new wells on new
19 leases are “individually minor,” without confronting the question, mandated by
20 NEPA, of whether those impacts, when considered cumulatively, are “collectively
21 significant.” Nat’l Highway Traffic Safety Admin., 538 F.3d at 1217 (quoting 40
22 C.F.R. § 1508.7 (1978)). The agency’s failure to consider the complete context in
23 which fracking in the SEIS will take place violated NEPA.
24         C.     The Bureau Entirely Ignored Public Health and Safety Impacts,
                  Particularly on Local Environmental Justice Communities.
25
           By completely failing to analyze or even mention public health and safety
26
     impacts, the Bureau violated its duty under NEPA to take a hard look at whether the
27
     already overburdened communities in the planning area face increased public health
28
                                               29
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 37 of 43 Page ID
                                      #:91496



 1   and safety risks from fracking. Plaintiffs and other public commenters provided
 2   extensive comments to the Bureau about the serious health and safety impacts
 3   associated with increased air pollution from fracking, and from toxic chemicals
 4   present in fracking fluid and wastewater produced in the fracking process that threaten
 5   water resources. The agency improperly ignored these impacts.
 6         “[U]nder NEPA, [the Bureau] must not only disclose . . . that certain
 7   communities and localities are at greater risk, but must also fully assess these risks.”
 8   California v. Bernhardt, 472 F. Supp. 3d 573, 620 (N.D. Cal. 2020). NEPA does not
 9   allow “for an abdication of an analysis, especially where increased harm on certain
10 populations living near active oil and gas development on federal and tribal lands is
11 acknowledged and the potential for alternative approaches exists.” Id. at 619. The
12 agency also “cannot discount the localized impacts to people for whom the public
13 health impacts are of clear significance.” Id. at 622. Where the Bureau was presented
14 with the potential impacts of its action that it then fails to adequately consider, the
15 agency fails to take the hard look required by NEPA. Or. Wild v. Bureau of Land
16 Mgmt., No. 6:14-CV-0110-AA, 2015 WL 1190131, at *12 (D. Or. Mar. 14, 2015).
17         Here, the Bureau improperly abdicated its duty to conduct a public health and
18 safety analysis. The administrative record demonstrates that commenters presented the
19 Bureau with extensive information about the increased public health and safety
20 impacts of fracking on local communities. The agency neither updated the analysis in
21 the SEIS to reflect these comments, nor meaningfully responded, instead using its
22 stock statements in many cases to punt analysis to a later stage. Kern, 284 F.3d at
23 1072 (“If it is reasonably possible to analyze the environmental consequences in an
24 EIS for [a resource management plan], the agency is required to perform that
25 analysis.”). For example, commenters requested that the Bureau fully analyze all
26 potential sources of air emissions and impacts from those emissions due to fracking,
27 as well as air emissions of individual chemicals found in fracking fluids. AR 11941–
28 47, 8065. The California Air Resources Board also requested that the Bureau consider
                                               30
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 38 of 43 Page ID
                                      #:91497



 1   impacts from diesel particulate matter emissions, which are a significant and
 2   dangerous source of emissions associated with fracking. AR 12033–34. The Bureau
 3   failed to conduct either analysis or explain its refusal to do so. See, e.g., AR 408
 4   (dismissing the Air Board’s request with a non-responsive stock statement), 441
 5   (dismissing request to analyze air emissions with a stock statement).
 6         In other instances, the agency appears to have outright excluded from the SEIS
 7   record evidence of “localized impacts to people for whom the public health impacts
 8   are of clear significance.” Bernhardt, 472 F. Supp. 3d at 622. For example,
 9   commenters raised serious concerns regarding health impacts from the hundreds of
10 chemicals found in fracking fluid and water produced during fracking. They submitted
11 studies showing that high concentrations of the carcinogen benzene have been
12 detected in produced water in Kern County, and that produced water from ninety-five
13 percent of 630 fracked wells in the state contained measurable, and sometimes
14 elevated, concentrations of toxic compounds. AR 20150–51, 20369. Particularly
15 alarming, they submitted evidence that Kern County has the second highest number of
16 community water systems in California that rely on contaminated groundwater. AR
17 9019–21. The Bureau was also informed of the location of particular census tracts in
18 the planning area that are more vulnerable to the health and safety impacts of fracking
19 because they are already exposed to significantly more air and water pollution than
20 other parts of the state, most notably in Kern, Tulare, Kings, Fresno, Ventura, and
21 Santa Barbara counties. AR 9018–19.
22         These comments are not listed in the Public Comment Report in Appendix B of
23 the SEIS, and the SEIS itself does not analyze these issues other than to minimize the
24 risk of leaks and spills. See, e.g., AR 128, 130–33. “In effect, [the Bureau] leaves the
25 issue wholly unstudied and violative of NEPA’s fundamental purpose, and thus fails
26 to satisfy the hard look required under NEPA.” Bernhardt, 472 F. Supp. 3d at 620. It
27 is therefore arbitrary and capricious, and a violation of NEPA, for an agency to fail to
28 conduct an analysis and develop stipulations at the management plan stage that might
                                               31
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 39 of 43 Page ID
                                      #:91498



 1   address the serious issues raised by commenters. Or. Wild, 2015 WL 1190131, at *12.
 2   The Bureau even ignored reasonable requests from commenters, including EPA, to
 3   conduct a review of the harmful effects of all chemicals used in the fracking process,
 4   limit use of hazardous and poorly understood chemicals, and require measures to
 5   minimize leaks and spills of fracking fluids and wastewater. See, e.g., AR 489
 6   (punting analysis to a later stage with a non-responsive stock statement), 443 (same),
 7   538 (ignoring commenter’s requests). The Bureau’s decision to entirely omit a public
 8   health and safety analysis is arbitrary and capricious and violated NEPA.
 9         Further compounding the Bureau’s failure, the agency also chose not to address
10 how the public health and safety impacts of fracking will disproportionately affect the
11 environmental justice communities in the SEIS, despite acknowledging that these
12 communities live and work in many counties throughout the planning area, and
13 despite many comments on the SEIS discussing this exact concern. AR 2391, 9018,
14 11965–66, 30, 15606, 20364–68, 21207–08; see Bernhardt, 472 F. Supp. 3d at 619. In
15 fact, the State of California even provided a census map of the disadvantaged
16 communities in the planning area overlaid with current oil and gas activity and the
17 areas open for leasing, demonstrating that these communities live closest to oil wells.
18 AR 9018, 9158. The State also provided a drinking water quality map of the planning
19 area overlaid with current oil and gas activity and the areas open for leasing, further
20 demonstrating that residents in the vast majority of the area also drink water that
21 contains contamination from chemicals or bacteria. AR 9019–20.
22         Despite its knowledge of the presence and exact locations of environmental
23 justice communities in the planning area relative to oil and gas activity and fracking,
24 the Bureau did not include these maps or comments in its analysis and did not respond
25 to the concerns raised. See, e.g., AR 422, 479, 624. Commenters once again raised a
26 serious issue that the agency failed to analyze or address by developing responsive
27 stipulations at the management plan stage. Contrary to the Bureau’s stock statements,
28 the unaddressed record evidence demonstrates impacts to environmental justice
                                               32
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 40 of 43 Page ID
                                      #:91499



1    communities in the decision area that would not be negligible. See Kern, 284 F.3d at
2    1072; see also Bernhardt, 472 F. Supp. 3d at 621 (Bureau violated NEPA by failing to
3    take a hard look at public health impacts where evidence showed these impacts
4    disproportionately affected Native Americans living near wells and where this issue
5    was raised in comments but ignored in the analysis). The agency’s complete omission
6    of a public health and safety analysis of the impacts of fracking, and its failure to
7    consider those impacts in the context of the significant environmental justice
8    communities in the planning area, is arbitrary and capricious and violated NEPA.
9          D.     The Bureau Underestimated the Serious Impacts of Fracking on
                  Groundwater.
10
           Finally, the Bureau also failed to take a hard look at the impacts of fracking on
11
     groundwater in the decision area, disregarding substantial public comments and record
12
     evidence that fracking practices in California endanger drinking water supplies due to
13
     the close proximity of fracking to groundwater.
14
           The record shows that fracking in California occurs at much shallower depths
15
     and dangerously close to drinking water aquifers than other parts of the United States
16
     and is therefore much more likely to contaminate drinking water. AR 10354, 1662,
17
     74807. Shallow fracking in a water-stressed region like the decision area, which
18
     according to the California State Lands Commission is “experiencing frequent periods
19
     of drought and seasonal heat events along with a rapidly growing population and high
20
     levels of irrigated agriculture,” only exacerbates the risks to groundwater. AR 12025.
21
     Here, Plaintiffs and other public commenters explained what information the Bureau
22
     needed to collect at the resource management plan stage to fully assess the risks to
23
     groundwater from shallow fracturing. For example, EPA recommended the SEIS
24
     include a map of drinking water sources, aquifer exemptions, and existing and
25
     proposed wells so that the Bureau may identify needed stipulations at the resource
26
     management plan stage to protect groundwater. AR 10352–54.
27
28
                                               33
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 41 of 43 Page ID
                                      #:91500



 1         Commenters also provided detailed information on what drinking water sources
 2   are specifically at risk, including explaining that fracking could occur near or in the
 3   boundaries of Santa Barbara County’s groundwater aquifers (AR 8259), near
 4   groundwater wells that supply the California Army National Guard with its domestic
 5   water (AR 8412–13), near the Ojai Valley Basin’s groundwater supply (AR 8431),
 6   and in the immediate vicinity of the City of Lompoc’s drinking water well field (AR
 7   11887–88), as just a few examples.
 8         Finally, public commenters provided specific suggestions for stipulations at the
 9   resource management plan stage that could mitigate the risks from shallow fracturing.
10 These included a suggestion from EPA that the Bureau require a stipulation “that
11 identified fresh water zones are to be sampled and analyzed so that pre-fracking
12 background levels of those fresh water zones (drinking water supply) can establish
13 whether any existing contamination exists before fracking has been introduced in the
14 vicinity” (AR 10352), as well as a suggestion that the 2014 Plan require operators to
15 prove that the geologic confining zone is sufficient to prevent migration of fracking
16 fluids into usable water (AR 425), to name a few.
17         To satisfy its “hard look” requirements, the Bureau should have acknowledged
18 this information, analyzed which areas the SEIS opened to fracking posed the highest
19 risk from shallow fracturing, and identified measures to avoid or mitigate the risk to
20 usable water. Instead of taking a hard look at the risks of shallow fracturing, however,
21 the Bureau simply concluded that fracking has a negligible risk to groundwater, while
22 also acknowledging that more information is needed to assess the problem. AR 503.
23 But “[g]eneral statements about ‘possible’ effects and ‘some risk’ do not constitute a
24 ‘hard look’ absent a justification regarding why more definitive information could not
25 be provided.” Neighbors of Cuddy Mountain, 137 F.3d at 1380; see also, e.g.,
26 Wildearth Guardians v. U.S. Bureau of Land Mgmt., 457 F. Supp. 3d 880, 886–87 (D.
27 Mont. 2020) (holding that the Bureau violated NEPA in discussing groundwater
28 impacts from oil and gas drilling when it “largely fail[ed] to inform the reader whether
                                               34
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 42 of 43 Page ID
                                      #:91501



 1   groundwater would be unchanged, improved, or degraded and . . . certainly fail[ed] to
 2   explain what data would lead to these conclusions”). The Bureau also dismissed the
 3   public and expert agencies’ concerns by providing a stock response that site-specific
 4   impacts would be evaluated later. See, e.g., AR 539. But “NEPA is not designed to
 5   postpone analysis of an environmental consequence to the last possible moment.
 6   Rather, it is designed to require such analysis as soon as it can reasonably be done.”
 7   Kern, 284 F.3d at 1072; see also 40 C.F.R. § 1501.2 (1978) (Bureau must conduct
 8   environmental analysis “at the earliest possible time”). When the Bureau prepares an
 9   EIS for a resource management plan, “[i]f it is reasonably possible to analyze the
10 environmental consequences in an EIS for [the plan], the agency is required to
11 perform that analysis.” Kern, 284 F.3d at 1072. In this case, it was reasonably possible
12 for the Bureau to analyze the environmental consequences of shallow fracturing
13 authorized by the 2014 Plan, and it should have done so.
14         The Bureau’s conclusion that impacts to groundwater from injection of fracking
15 fluids would be negligible was therefore arbitrary and capricious. Sierra Club v.
16 Bosworth, 510 F.3d 1016, 1023 (9th Cir. 2007) (to withstand review “the agency must
17 articulate a rational connection between the facts found and the conclusions reached”)
18   (internal alterations, quotation marks, and citation omitted). The agency’s refusal to
19   evaluate information demonstrating the risks of shallow fracturing constituted a failure
20   to take a hard look at the impacts of fracking, in violation of NEPA.
21                                      CONCLUSION
22         For the reasons set forth above, the Bureau has violated NEPA. The Court
23   should thus grant summary judgment in favor of Plaintiffs, set aside the SEIS and
24   2019 record of decision, and enjoin the Bureau from authorizing or otherwise
25   proceeding with oil and gas leasing or other oil and gas activities pursuant to the 2014
26   Plan until the Bureau has complied with its NEPA obligations.
27
28
                                               35
                Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                             Case No. 2:20-cv-00371-DSF-(ASx)
     Case 2:20-cv-00371-DSF-AS Document 59-1 Filed 01/22/21 Page 43 of 43 Page ID
                                      #:91502



1                                   Respectfully submitted,
2
3    Dated: January 22, 2021         /s/ Michelle Ghafar
                                    MICHELLE GHAFAR (CA Bar No. 315842)
4                                   mghafar@earthjustice.org
5                                   Earthjustice
                                    50 California Street, Suite 500
6                                   San Francisco, CA 94111
                                    Tel: (415) 217-2000 / Fax: (415) 217-2040
7
8                                   ELIZABETH B. FORSYTH (CA Bar No. 288311)
                                    eforsyth@earthjustice.org
9                                   Earthjustice
10                                  810 Third Avenue, Suite 610
                                    Seattle, WA 98104
11                                  Tel: (213) 766-1067 / Fax: (415) 217-2040
12                                  Counsel for National Parks Conservation Association,
13                                  Natural Resources Defense Council, and The
                                    Wilderness Society
14
15                                  CLARE LAKEWOOD (CA Bar No. 298479)
                                    clakewood@biologicaldiversity.org
16                                  BRENDAN CUMMINGS (CA Bar No. 193952)
                                    bcummings@biologicaldiversity.org
17                                  DIANA DASCALU-JOFFE (CO Bar No. 50444)
18                                  ddascalujoffe@biologicaldiversity.org
                                    (admitted pro hac vice)
19                                  Center for Biological Diversity
                                    1212 Broadway, Suite 800
20                                  Oakland, CA 94612
21                                  Tel: (510) 844-7121 / Fax: (510) 844-7150
22                                  Counsel for Center for Biological Diversity, Central
23                                  California Environmental Justice Network, Los
                                    Padres ForestWatch, Patagonia Works, and Sierra
24                                  Club
25
26
27
28
                                              36
               Memorandum in Support of Plaintiffs’ Motion for Summary Judgment
                            Case No. 2:20-cv-00371-DSF-(ASx)
